UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-10323 CONTINENTAL AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware 74-2099724 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1600 Smith Street, Dept. HQSEO Houston, Texas77002 (Address of principal executive offices) (Zip Code) 713-324-2950 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of July 20, 2009, 123,657,537 shares of Class B common stock of the registrant were outstanding. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements - Consolidated Statementsof Operations 4 Consolidated Balance Sheets - Assets 5 Liabilities and Stockholders' Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to ConsolidatedFinancial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4. Controls and Procedures 53 PART II OTHER INFORMATION Item 1. Legal Proceedings 54 Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 57 Item 4. Submission of Matters to a Vote of Security Holders 57 Item 5. Other Information 58 Item 6. Exhibits 58 Signatures 60 Index to Exhibits 61 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. CONTINENTAL AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) (Unaudited) (2008 As Adjusted (Note 1)) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Operating Revenue: Passenger (excluding fees and taxes of $379, $408, $725, and $784, respectively) $2,767 $3,650 $5,384 $6,873 Cargo 82 132 167 254 Other 277 262 536 487 3,126 4,044 6,087 7,614 Operating Expenses: Aircraft fuel and related taxes 891 1,653 1,626 2,915 Wages, salaries and related costs 799 704 1,564 1,432 Aircraft rentals 235 246 472 493 Regional capacity purchase, net 217 299 431 591 Landing fees and other rentals 216 210 425 418 Maintenance, materials and repairs 161 167 314 326 Distribution costs 150 194 307 375 Depreciation and amortization 118 108 229 215 Passenger services 96 107 183 203 Special charges 44 58 48 50 Other 353 369 696 733 3,280 4,115 6,295 7,751 Operating Loss (154) (71) (208) (137) Nonoperating Income (Expense): Interest expense (90) (91) (183) (185) Interest capitalized 8 8 17 17 Interest income 4 16 8 40 Gain on sale of investments - 78 - 78 Other-than-temporary impairment losses on investments - (29) - (29) Other, net 19 40 17 39 (59) 22 (141) (40) Loss before Income Taxes (213) (49) (349) (177) Income Tax Benefit - 44 - 90 Net Loss $(213) $(5) $(349) $(87) Basic and Diluted Loss per Share $(1.72) $(0.05) $(2.82) $(0.87) Shares Used for Basic and Diluted Computation 124 99 124 99 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. CONSOLIDATED BALANCE SHEETS (In millions, except for share data) (2008 As Adjusted (Note 1)) June 30, December 31, June 30, ASSETS 2009 2008 2008 (Unaudited) (Unaudited) Current Assets: Cash and cash equivalents $2,521 $2,165 $3,049 Short-term investments 247 478 358 Total unrestricted cash, cash equivalents and short-term investments 2,768 2,643 3,407 Restricted cash, cash equivalents and short-term investments 167 190 122 Accounts receivable, net 488 453 739 Spare parts and supplies, net 242 235 339 Deferred income taxes 172 216 249 Prepayments and other 494 610 602 Total current assets 4,331 4,347 5,458 Property and Equipment: Owned property and equipment: Flight equipment 8,614 8,446 7,960 Other 1,740 1,694 1,641 10,354 10,140 9,601 Less:Accumulated depreciation 3,388 3,229 2,968 6,966 6,911 6,633 Purchase deposits for flight equipment 257 275 328 Capital leases 194 194 190 Less:Accumulated amortization 58 53 49 136 141 141 Total property and equipment, net 7,359 7,327 7,102 Routes and airport operating rights, net 797 804 791 Investment in student loan-related auction rate securities, long-term - - 264 Other assets, net 175 208 203 Total Assets $12,662 $12,686 $13,818 (continued on next page) CONTINENTAL AIRLINES, INC. CONSOLIDATED BALANCE SHEETS (In millions, except for share data) (2008 As Adjusted (Note 1)) LIABILITIES AND STOCKHOLDERS' EQUITY June 30, December 31, June 30, 2009 2008 2008 (Unaudited) (Unaudited) Current Liabilities: Current maturities of long-term debt and capital leases $980 $519 $466 Accounts payable 1,062 1,021 1,043 Air traffic and frequent flyer liability 2,128 1,881 2,790 Accrued payroll 379 345 334 Accrued other liabilities 307 708 294 Total current liabilities 4,856 4,474 4,927 Long-Term Debt and Capital Leases 4,963 5,353 5,300 Deferred Income Taxes 172 216 307 Accrued Pension Liability 1,375 1,417 472 Accrued Retiree Medical Benefits 239 234 242 Other 821 869 843 Commitments and Contingencies Stockholders' Equity: Class B common stock - $.01 par, 400,000,000 shares authorized; 123,657,537, 123,264,534 and 109,796,597 issued 1 1 1 Additional paid-in capital 2,047 2,038 1,826 Retained earnings (accumulated deficit) (509) (160) 339 Accumulated other comprehensive loss (1,303) (1,756) (439) Total stockholders' equity 236 123 1,727 Total Liabilities and Stockholders' Equity $12,662 $12,686 $13,818 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (2008 As Adjusted (Note 1)) Six Months Ended June 30, 2009 2008 (Unaudited) Cash Flows from Operating Activities: $ Net loss $(349) $(87) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 229 215 Special charges 48 50 Gain on sale of investments - (78) Stock-based compensation related to equity awards 3 8 Deferred income tax benefit - (90) Other, net 27 26 Changes in operating assets and liabilities 401 423 Net cash provided by operating activities 359 467 Cash Flows from Investing Activities: Capital expenditures (147) (293) Aircraft purchase deposits refunded, net 17 56 Proceeds from sales of short-term investments, net 233 82 Proceeds from sales of property and equipment 7 74 Decrease (increase) in restricted cash, cash equivalents and short-term investments 23 (21) Proceeds from sale of Copa Holdings, S.A. stock - 149 Proceeds from sales of investments 1 21 Other (3) - Net cash provided by investing activities 131 68 Cash Flows from Financing Activities: Payments on long-term debt and capital lease obligations (169) (267) Proceeds from issuance of long-term debt 30 483 Proceeds from public offering of common stock - 162 Proceeds from issuance of common stock pursuant to stock plans 5 8 Net cash provided by (used in) financing activities (134) 386 Net Increase in Cash and Cash Equivalents 356 921 Cash and Cash Equivalents - Beginning of Period 2,165 2,128 Cash and Cash Equivalents - End of Period $2,521 $3,049 Investing and Financing Activities Not Affecting Cash: Property and equipment acquired through the issuance of debt $197 $690 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. CONTINENTAL AIRLINES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In our opinion, the unaudited consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position, results of operations and cash flows for the periods indicated.Such adjustments, other than nonrecurring adjustments that have been separately disclosed, are of a normal, recurring nature. The accompanying consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto for the year ended December 31, 2008 contained in our Current Report on Form 8-K dated April 24, 2009.Due to seasonal fluctuations common to the airline industry, our results of operations for the periods presented are not necessarily indicative of the results of operations to be expected for the entire year.As used in these Notes to Consolidated Financial Statements, the terms “Continental,” “we,” “us,” “our” and similar terms refer to Continental Airlines, Inc. and, unless the context indicates otherwise, its consolidated subsidiaries. Reclassifications have been made in the prior periods’ consolidated statements of operations to conform to our new presentation for expense related to fuel and related taxes on flights operated for us by other operators under capacity purchase agreements.This expense, which is now included in aircraft fuel and related taxes, was previously reported in regional capacity purchase, net.These reclassifications do not affect operating income (loss) or net income (loss) for any period. We have evaluated subsequent events through July 21, 2009, which is the date these financial statements were issued. NOTE 1 – ADOPTED AND RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS FSP APB 14-1.On January 1, 2009, we adopted the Financial Accounting Standards Board’s (“FASB”) Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement)” (“FSP APB 14-1”), which clarifies the accounting for convertible debt instruments that may be settled in cash (including partial cash settlement) upon conversion.FSP APB 14-1 requires issuers to account separately for the liability and equity components of certain convertible debt instruments in a manner that reflects the issuer’s nonconvertible debt (unsecured debt) borrowing rate when interest cost is recognized.FSP APB 14-1 requires bifurcation of a component of the debt, classification of that component in equity and the accretion of the resulting discount on the debt to be recognized as part of interest expense in our consolidated statements of operations. FSP APB 14-1 requires retrospective application to the terms of instruments as they existed for all periods presented.The adoption of FSP APB 14-1 affects the accounting for our 5% Convertible Notes issued in 2003 and due 2023 (the “5% Convertible Notes”).The retrospective application of this pronouncement affects years 2003 through 2008.Income taxes have been recorded on the foregoing adjustments to the extent tax benefits were available. The following table sets forth the effect of the retrospective application of FSP APB 14-1 on certain previously reported line items (in millions, except per share data): Consolidated Statements of Operations: Three Months ended June 30, 2008 Six Months ended June 30, 2008 Originally Reported As Adjusted Originally Reported As Adjusted Interest expense $(88) $(91) $(179) $(185) Income tax benefit 43 44 88 90 Net loss (3) (5) (83) (87) Basic and Diluted Loss per Share $(0.03) $(0.05) $(0.84) $(0.87) Consolidated Balance Sheet: December 31, 2008 June 30, 2008 Originally Reported As Adjusted Originally Reported As Adjusted Long-term debt and capital leases $5,371 $5,353 $5,323 $5,300 Deferred income tax liability 216 216 299 307 Additional paid-in capital 1,997 2,038 1,785 1,826 Retained earnings (accumulated deficit) (137) (160) 365 339 Total stockholders’ equity 105 123 1,712 1,727 SFAS 165.In May 2009, the FASB issued Statement No. 165, “Subsequent Events” (“SFAS 165”), which establishes general standards of accounting for, and requires disclosure of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued.We adopted the provisions of SFAS 165 for the quarter ended June 30, 2009.The adoption of these provisions did not have a material effect on our consolidated financial statements. SFAS 157.In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.In February 2008, the FASB issued FASB Staff Position No. FAS 157-2, “Effective Date of FASB Statement No. 157,” which deferred the effective date for us to January 1, 2009 for all nonfinancial assets and liabilities, except for those that are recognized or disclosed at fair value on a recurring basis (that is, at least annually).We adopted the deferred provisions of SFAS 157 on January 1, 2009.The adoption of these provisions did not have a material effect on our consolidated financial statements. FSP FAS 157-4.In April 2009, the FASB issued Staff Position No. 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (“FSP FAS 157-4”), which provides additional guidance for estimating fair value in accordance with SFAS 157.We adopted the provisions of FSP FAS 157-4 for the quarter ended June 30, 2009.The adoption did not have a material effect on our consolidated financial statements. FSP FAS 115-2.In April 2009, the FASB issued Staff Position No. FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (“FSP FAS 115-2”), which provides new guidance on the recognition of other-than-temporary impairments of investments in debt securities and provides new presentation and disclosure requirements for other-than-temporary impairments of investments in debt and equity securities.We adopted the provisions of FSP FAS 115-2 for the quarter ended June 30, 2009.The adoption did not have a material effect on our consolidated financial statements. FSP FAS 107-1 and ABP 28-1.In April 2009, the FASB issued Staff Position No. FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial
